Citation Nr: 0838207	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 20, 2002, 
for the grant of service connection for lung cancer 
associated with exposure to Agent Orange, for accrued 
benefits purposes, to include whether there was clear and 
unmistakable error (CUE) in the May 2005 rating decision.


REPRESENTATION

Appellant represented by:	Martin J. Patterson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1952 to April 1974; he died in December 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from November 2006, by the No. 
Little Rock, Arkansas, Regional Office (RO), which denied the 
appellant's claim for an effective date earlier than August 
20, 2002 for the grant of service connection for lung cancer 
due to clear and unmistakable error.  The appellant perfected 
a timely appeal to that decision.  

On June 4, 2008, the appellant appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  A January 1996 rating action denied the veteran's claim 
for service connection for pulmonary emphysema; the veteran 
was notified of the RO's determination, did not appeal, and 
the decision became final.  

2.  In a September 1998 rating decision, the RO denied 
service connection for emphysema, chronic obstructive 
pulmonary disease (COPD), and bronchial asthma, secondary to 
tobacco use and/or nicotine dependence; the veteran did not 
perfect an appeal.  

3.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on January 30, 1996 and September 1, 1998, or that the RO 
incorrectly applied statutory or regulatory provisions at 
that time such that the outcome of the claims would have been 
manifestly different but for the error.  

4.  A VA Form 9, received by VA on August 20, 2002, was the 
earliest communication from the veteran that may reasonably 
be construed as a claim for entitlement to service connection 
for lung cancer.  

5.  The veteran died in December 2002, while his claim for 
entitlement to service connection for lung cancer was still 
pending.  Following the veteran's death, the appellant, the 
veteran's widow, submitted a claim for accrued benefits.  

6.  By a rating action in May 2005, the RO granted service 
connection for lung cancer, associated with exposure to Agent 
Orange, effective August 20, 2002, the date of receipt of the 
claim; this rating decision resulted in an award of accrued 
benefits to the widow-appellant.  

7.  The veteran's original claim for service connection for 
lung cancer associated with exposure to Agent Orange was 
received more than one year after his separation from active 
duty and no earlier than August 20, 2002.  

8.  The appellant has not alleged an error of fact or law in 
the May 2005 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The RO decisions of January 1996 and September 1998, 
denying service connection for emphysema, chronic obstructive 
pulmonary disease (COPD), and bronchial asthma, were not 
based on CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105 (2007).  

2.  Clear and unmistakable error has not been shown in the 
May 2005 rating decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007).  

3.  The criteria for an effective date prior to August 20, 
2002, for the grant of service connection and award of 
compensation for lung cancer as a result of Agent Orange 
exposure, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.400, 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2006 from the RO to the appellant that 
was issued prior to the RO decision in November 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
July 2007 SOC was issued which provided the appellant with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish earlier effective dates for the grant 
of service connection for lung cancer as a result of Agent 
Orange exposure, for accrued benefits purposes, given that 
she has been provided all the criteria necessary for 
establishing an earlier effective date, and considering that 
the appellant is represented by a highly qualified attorney, 
we find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from July 1952 to April 1974.  He served in Vietnam from July 
5, 1966 to June 28, 1967.  

In September 1995, the veteran filed a claim for service 
connection for lung and breathing problems, as well as Agent 
Orange.  A VA examination in October 1995 reported clinical 
diagnoses of pulmonary emphysema, chronic obstructive 
pulmonary disease, and bronchial asthma.  

By a rating action in January 1996, the RO denied service 
connection for pulmonary emphysema and Agent Orange exposure.  
This decision was based on a finding that the evidence of 
record, including the VA examination report, did not show 
that the veteran was suffering from conditions or disorders 
secondary to exposure to Agent Orange.  It was also 
determined that pulmonary emphysema was neither incurred in 
or aggravated by military service.  By letter dated in 
February 1996, the veteran was notified of the above 
decision, and of his appellate and procedural rights.  He did 
not appeal that decision within one year of the notification 
thereof.  

Subsequently, in September 1998, the RO denied the veteran's 
claim for a lung disability as secondary to tobacco use 
and/or nicotine dependence as not well grounded because there 
was no evidence of a relationship between the lung disability 
diagnosed in 1991 and tobacco use or nicotine dependence 
which began in service.  By letter dated September 8, 1998, 
the veteran was notified of the above decision, and of his 
appellate and procedural rights.  He did not appeal that 
decision within one year of the notification thereof.  

Received in August 2002 was VA Form 9, wherein the veteran 
indicated that he was seeking service connection for Agent 
Orange, chronic ocular pulmonary disease, and squamous lung 
cancer.  This statement was accepted as a claim for service 
connection for lung cancer.  Submitted in support of the 
claim were private treatment reports, dated from February 
2001 through May 2002, showing treatment for chronic 
obstructive pulmonary disease.  A December 2001 progress note 
reported a possible lung mass; it was noted that a CT of the 
chest with contrast would be obtained to rule out a lung mass 
and to evaluate the possible fluid in the lower lobes.  

Of record is a statement from Balan Nair, M.D., dated in 
August 2002, indicating that the veteran had a long history 
of emphysema.  In December 2001, he was noted to have a 5 cm 
lung mass which was found to be a squamous cell carcinoma; he 
was determined to be inoperable secondary to severe COPD.  He 
was also told that the VA hospital that he could not receive 
chemotherapy or radiation because of his severe COPD and was, 
therefore, discharged home with hospice.  

A report of contact (VA Form 119), dated December 18, 2002, 
reported that the veteran died the previous day.  Of record 
is a certificate of death, dated December 17, 2002, listing 
the cause of death as cancer of the lungs.  

Received in January 2003 was an Application for Dependency 
and Indemnity Compensation, death pension and accrued 
benefits, wherein the appellant claimed that the veteran's 
death was due to service.  

By a rating action in May 2005, the RO granted service 
connection for lung cancer associated with exposure to Agent 
Orange, evaluated as 100 percent, effective August 20, 2002.  

At her personal hearing in June 2008, the appellant argued 
that the veteran was exposed to Agent Orange during his 
period of active duty in Vietnam; and, as a result, he 
suffered from many residual disabilities, including lung 
cancer.  


III.  Legal Analysis.

A.  CUE in the May 25, 2005 RO Decision.

The appellant contends that an effective date earlier than 
August 20, 2002 is warranted for the grant of service 
connection for lung cancer on the basis of error by the RO in 
the May 25, 2005 rating decision.  

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
313-14.  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

In the May 25, 2005 rating decision at issue, the relevant 
evidence of record consisted of private treatment reports 
dated from February 2001 through May 2002, and a medical 
statement from a Hematology/Oncology associate, dated August 
6, 2002.  On the basis of the statement from the 
Hematology/Oncology associate, the RO granted service 
connection for lung cancer associated with exposure to Agent 
Orange, and assigned a 100 percent rating, assigning an 
effective date based on the date of the veteran's claim for 
service connection---August 20, 2002.  

The appellant's contention in this case is that the veteran 
was exposed to Agent Orange during his period of active 
service.  She maintains that he was initially misdiagnosed, 
and there was sufficient evidence of record to determine that 
he was suffering from lung cancer 15 years prior to January 
2002.  As such, the May 25, 2005, RO decision incorrectly 
assigned the effective date of August 20, 2002, for the grant 
of service connection for lung cancer.  However, as noted 
above, CUE cannot be based on a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (3).  
The appellant has not otherwise contended that the statutory 
or regulatory provisions extant at the time were not 
correctly applied, or that the correct facts as they were 
known at the time were not before the adjudicator.  At best, 
the appellant's allegation is that the RO improperly weighed 
and considered the evidence.  As such, the Board finds that 
the appellant's arguments and/or allegations are inadequate 
to raise a valid CUE claim.  See Fugo, 6 Vet. App. at 44.  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the May 25, 2005 rating decision.  Here, the appellant has 
not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error, the result of the RO's 
May 25, 2005 rating decision would have been manifestly 
different.  In order to raise a valid claim of CUE, the 
claimant needs to provide specific reasons as to why any 
alleged error was outcome-determinative.  See Bustos, 179 F. 
3d at 1381.  Therefore, the Board finds that the appellant 
has not made a valid CUE claim with respect to the May 25, 
2005 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  The claim must therefore be dismissed without 
prejudice to re-filing.  

With regard to VCAA consideration, given the parameters of 
the law surrounding CUE claim, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in an RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).  


B.  EED.

As noted above, the effective date of an evaluation and award 
of service connection shall be the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service. Otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).  

In applying the above law and regulations to the facts at 
hand, the Board has first examined whether there is any basis 
to award service connection for lung cancer prior to August 
20, 2002 (the date of claim).  Because this claim was 
received more than 1 year after the veteran's separation from 
service, and the date of receipt of the claim is later than 
the date entitlement arose, the filing date of each claim is 
the appropriate effective date.  There exists no legal 
authority for the Board to grant an effective date for 
service connection for lung cancer prior to the date 
currently assigned; namely, August 20, 2002.  The appellant's 
contention that she is entitled to an earlier effective date 
since the veteran began to experience respiratory symptoms as 
early as 1990's is without legal merit in light of the 
discussion above.  Further, it should be pointed out that the 
facts do not support a finding that lung cancer was present 
in the 1980's or 1990's and the current grant of service 
connection for lung cancer was predicated on a finding that 
it was due to Agent Orange exposure while serving in Vietnam.  

The Board has thoroughly reviewed the record to see if any 
written communication was received by VA prior to August 20, 
2002, in which the veteran indicated he was seeking service 
connection for lung cancer.  The veteran's initial 
application for VA compensation benefits based on lung cancer 
was received on August 20, 2002, which was more than one year 
following his discharge from service.  The correct effective 
date for the claim is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2) (emphasis added).  For this reason the Board 
has determined that the criteria for entitlement to an 
effective date prior to August 20, 2002, for the grant of 
service connection for lung cancer have not been met.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, August 20, 2002.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than August 20, 
2002, for the grant of service connection for lung cancer as 
a result of Agent Orange exposure for accrued benefits 
purposes, to include whether there was clear and unmistakable 
error, is denied.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


